$L-OL OZ2OZ/6Z/LO NWOS BAD

—_

United States District Coufa
Violation Notice

 

018-MKD

 

EWS
F5282022 |A\mMn 421610)

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

ONI20 bcp 7a. 5B)
Catan (neeke—-Sho Pare

 

 

 

 

Piece col Coker

ec0c8eSa

 

 

“Pawting or lennirg rg Velicle In
Violahio? of posted instvudvor\

   

“ARAWLE WP” lal 3m [Bey

A Of 80x 45 CHECKED, Youle Jf iF pox 8 1S CHECKED, YOU MUST
MLAST APPEAR IN COURT. see PAY AMOUNT IMDSCATED BELOW

MET EATEICG foe a al pie Goepy] 08 ARREAR I COURT.
PS TST caer ac et a egy]

rD Forteiture Amount
+30 Processing Fee
Pay THes amounT—| $F

 

 

‘Total Coflrtern! Dau
YOUR COURT DATE
OA 20 apiirieoe cae bs how 20 be notte of leet year rice ete bey rand)

ON aati Ct Hae "03 | 14110
Sao

 

 

 

 

 

ater as
bhp digreiure segreies cht | aw ecm a Giang of them vicketeoe: serine SDR oae
Pera ie eae a read 2 es eed pany Ghee beoted cording diag

1 Dertemchane Sugrahiney

 

rama an be Set: cre oy FEO Guan?)

ECF No. 1 filed 02/20/287A EMRE (95 RROBARLE:CANRET

SL-OL OZOZ/6Z2/LO NYVOS BAD

| state that on Sk Why's ea me te

tam enforcement offcer in wa Exeter Drew of cine ton
See adele STicheme ns

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing statamant is based upon
“iy Teor Oheervelicen ny paronal investigation
~inioemation supplied to me from my fellow officer's observabon

ather (axplain anove)
| decors uncer peretty of perjury turd en ivlorenation which | hare gat forth: eboren end on
Te ee a ee
Exmouted on: (En zo ied oe Be
Sia (_-Otider's Signature

Probable cause has basen stobed for the ineuenos of 8 warren.

Esumouted! onc

 

Date (mmiiiyay US, Magestneie Juckpe
